UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4726


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ROBERT BLAKE KELLER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.    Lacy H. Thornburg,
District Judge. (1:06-cr-00043-LHT-DLH-1; 1:08-cv-294-LHT)


Submitted:    June 18, 2009                 Decided:   June 22, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jennifer Haynes Rose, LAW OFFICE OF JENNIFER HAYNES ROSE,
Raleigh, North Carolina, for Appellant. Gretchen C.F. Shappert,
United States Attorney, Charlotte, North Carolina; Amy E. Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Robert Blake Keller pleaded guilty pursuant to a plea

agreement to conspiracy to possess with intent to distribute

methamphetamine.         The district court sentenced Keller to 120

months of imprisonment, and Keller appeals his conviction and

sentence. Finding no error, we affirm.

            Keller argues that (1) the district court erred in

enhancing      his   sentence    for    possession    of    a   weapon,     (2)   his

sentence       was   unreasonable,      and    (3)   he    received   ineffective

assistance when his attorney failed to argue objections to the

presentence report.           The Government has asserted that Keller’s

appeal    is     foreclosed     by   the   appellate       waiver   in     the    plea

agreement, in which Keller agreed to waive his right to appeal

his conviction and sentence, except for claims of prosecutorial

misconduct or ineffective assistance of counsel.                         Because we

find Keller’s waiver of his right to appeal was knowing and

voluntary, see United States v. Blick, 408 F.3d 162, 168 (4th

Cir. 2005), we find that Keller waived his right to appeal,

except    for    his   claim    of     ineffective    assistance      of    counsel.

Further, we conclude that Keller’s claim that his counsel was

ineffective is not cognizable on direct appeal because counsel’s

ineffectiveness does not conclusively appear on the face of the

record.     See United States v. Baldovinos, 434 F.3d 233, 239 (4th

Cir. 2006).

                                           2
           We   therefore    affirm       the   judgment.     We    dispense     with

oral   argument   because        the    facts   and   legal    contentions        are

adequately   presented      in    the    materials    before       the   court    and

argument would not aid the decisional process.

                                                                          AFFIRMED




                                          3